     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                                Entered 01/28/21 18:49:07             Page 1 of 21
Leinart Law Firm
10670 N Central Expwy
Suite 320
Dallas, TX 75231

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Carroll James LeBouef, III                 xxx-xx-5878             §          Case No:     20-43914-mxm-13
       2130 Shoreline Drive                                               §
                                                                                     Date:        1/28/2021
       Flower Mound, TX 75022                                             §
                                                                          §          Chapter 13
                                                                          §
      Challis Lee LeBouef                         xxx-xx-3862
      2130 Shoreline Drive
      Flower Mound, TX 75022



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):     $122,978.43
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $247,850.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                               Entered 01/28/21 18:49:07                     Page 2 of 21
Case No:      20-43914-mxm-13
Debtor(s):    Carroll James LeBouef, III
              Challis Lee LeBouef



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $500.00       per month, months    1       to    1    .
             $2,300.00     per month, months    2       to    2    .
             $4,225.00     per month, months    3       to   60    .

          For a total of    $247,850.00     (estimated " Base Amount ").
          First payment is due      1/30/2021       .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
            $122,978.43       .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                         Leinart Law Firm               , total:        $3,700.00     ;
      $1,500.00 Pre-petition;              $2,200.00    disbursed by the Trustee.




                                                                  Page 2
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                              Entered 01/28/21 18:49:07                  Page 3 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                         SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                   $16,684.28                12/1/20           0.00%        Month(s) 1-34                  Pro-Rata
2130 Shoreline Drive Flower Mound, TX 75022

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Wells Fargo Home Mortgage                                              59 month(s)                    $1,437.16                    3/1/21
2130 Shoreline Drive Flower Mound, TX 75022

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                   $2,874.32                1/1/21 and         0.00%        Month(s) 1-34                  Pro-Rata
2130 Shoreline Drive Flower Mound, TX 75022                             2/1/21

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Denton County Tax Assessor                           $6,657.89       $165,000.00     12.00%                                         Pro-Rata
2171 Shoreline Drive, Flower Mound, TX 75022
Denton County Tax Assessor                           $8,598.90       $200,000.00     12.00%                                         Pro-Rata
2129 Shoreline Drive, Flower Mound, TX 75022
Denton County Tax Assessor                           $2,806.96       $133,588.00     12.00%                                         Pro-Rata
Shoreline Drive, Flower Mound, TX 75022
William Ochiltree                                    $7,454.70         $7,454.70       0.00%                                        Pro-Rata
2171 Shoreline Drive Flower Mound, TX 75022
William Ochiltree                                    $9,939.70         $9,939.70       0.00%                                        Pro-Rata
2129 Shoreline Drive Flower Mound, TX 75022

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.




                                                                 Page 3
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                               Entered 01/28/21 18:49:07                  Page 4 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Mobility Credit Union                                                 $14,602.00       4.50%                                          Pro-Rata
2014 Land Rover Range Rover Sport

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Denton County Tax Assessor                                    2130 Shoreline Drive Flower Mound, TX 75022                        $4,838.25
Diamond Banc 2 LLC                                            Pre Owned Rolex, Versace Earrings and Diamond Ring                 $2,160.00

Diamond Banc 2 LLC                                            Solitaire Ring 14k, Diamond Stud Earrings                          $4,260.00
William Ochiltree                                             2171 Shoreline Drive Flower Mound, TX 75022                      $120,090.60

William Ochiltree                                             2129 Shoreline Drive Flower Mound, TX 75022                      $168,231.70




                                                                 Page 4
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21        Entered 01/28/21 18:49:07          Page 5 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                              CREDITOR                    SCHED. AMT.   TERM (APPROXIMATE)   TREATMENT
                                                                         (MONTHS __ TO __)

I.   SPECIAL CLASS:

                              CREDITOR                    SCHED. AMT.   TERM (APPROXIMATE)   TREATMENT
                                                                         (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR           SCHED. AMT.                       COMMENT
1st Natl B                                        $0.00
Advancial                                    $48,527.00
AFJ Systems Inc                                   $0.00
Amex                                         $29,497.00
Amex                                          $4,882.00
Amex                                              $0.00
Amex                                              $0.00
AT&T Universal                               $20,567.51
Bank of America                              $57,953.00
Bank of America                                   $0.00
Capital One Auto Finance                          $0.00
Carter Federal Credit Union                  $33,650.00
Chase Auto Finance                                $0.00
Citi/cbna                                         $0.00
Citi/cbna                                         $0.00
Citi/Sears                                    $1,646.00
Citi/Sears                                        $0.00
Citibank                                      $2,855.00
Citibank/Best Buy                             $5,737.00
Citibank/The Home Depot                       $5,124.00
Comenity Bank / The Limited                       $0.00
Comenity Bank/Buckle                          $1,507.00
Comenity Bank/Express                             $0.00
Comenity Bank/Victoria Secret                 $1,026.00
Conduent/Nelnet Nhlp-iii/tr                       $0.00
Credit Collection Services                    $2,453.96
Discover Financial                           $23,053.00
Endurance Fcu Fka Hefc                       $40,965.00
Enigma Properties c/o Daniel Peters               $0.00
First Data                                        $0.00
Gatestone                                         $0.00
Geico                                             $0.00
Gexa Energy                                     $454.16
La Capital Federal Cr                        $33,795.00

                                             Page 5
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                           Entered 01/28/21 18:49:07              Page 6 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Midland Credit Management                                           $0.00
Midlandstbk/greensky                                                $0.00
Nelnet                                                          $2,218.00
Nelnet                                                            $449.00
NTTA                                                              $519.18
NTTA                                                              $151.77
Simmons Bank                                                   $17,721.00
Snap On Crdt                                                        $0.00
Syncb/discount Tire                                                 $0.00
Syncb/mohawk Color Ctr                                              $0.00
Syncb/Rooms To Go                                                   $0.00
Synchrony Bank                                                      $0.00
Synchrony Bank/ JC Penneys                                      $3,185.00
Synchrony Bank/Bass Pro                                             $0.00
Synchrony Bank/Care Credit                                          $0.00
Synchrony Bank/Chevron                                          $2,200.00
Synchrony Bank/Cost Plus World Market                               $0.00
Synchrony Bank/Cost Plus World Market                               $0.00
Synchrony Bank/Gap                                                  $0.00
Synchrony Bank/Lowes                                              $358.00
Synchrony Bank/Sams                                                 $0.00
Synchrony Bank/Sams                                                 $0.00
Synchrony Bank/Sams Club                                        $9,416.00
Synchrony Bank/Sams Club                                            $0.00
Synchrony Bank/Sams Club                                            $0.00
Synerprise Consulting Services, Inc                               $285.00
The Pritchard Law Firm                                              $0.00
United Collection Bureau                                            $0.00
US Anesthesia Partners                                              $0.00
Wells Fargo Bank NA                                             $3,659.00
Wells Fargo-pl&l                                                  $605.00
Yourcommcu                                                          $0.00

TOTAL SCHEDULED UNSECURED:                                   $354,459.58

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                    17%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)      TREATMENT
                                                                                            (MONTHS __ TO __)
Enigma Properties LLC c/o Dan Peters              Assumed                          $0.00

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.




                                                              Page 6
        Case 20-43914-mxm13 Doc 22 Filed 01/28/21                              Entered 01/28/21 18:49:07                   Page 7 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 7
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                                 Entered 01/28/21 18:49:07                   Page 8 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 8
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                                Entered 01/28/21 18:49:07                   Page 9 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 9
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                               Entered 01/28/21 18:49:07                   Page 10 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                 Page 10
    Case 20-43914-mxm13 Doc 22 Filed 01/28/21                              Entered 01/28/21 18:49:07                  Page 11 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.



/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
    Case 20-43914-mxm13 Doc 22 Filed 01/28/21                              Entered 01/28/21 18:49:07                 Page 12 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  28th day of January, 2021       :

(List each party served, specifying the name and address of each party)


Dated:            January 28, 2021                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

1st Natl B                                          Amex                                                Carroll James LeBouef, III
x2151                                               xxxxxxxxxxxx7913                                    2130 Shoreline Drive
3801 Fairway Blvd                                   Correspondence/Bankruptcy                           Flower Mound, TX 75022
Wichita Falls, TX 76310                             PO Box 981540
                                                    El Paso, TX 79998


Advancial                                           ARSI                                                Carter Federal Credit Union
xxxxxx0001                                          x5009                                               xxxxxx9145
1845 Woodall Rodgers Freeway                        555 St. Charles Drive                               Attn: Bankruptcy
Suite 1300                                          Thousand Oaks, CA 91360                             6885 Bert Kouns
Dallas, TX 75201                                                                                        Shreveport, LA 71129


AFJ Systems Inc                                     AT&T Universal                                      Chase Auto Finance
xxx6099                                             xxxx-xxxx-xxxx-7759                                 xxxxxxxx0912
PO Box 940694                                       PO Box 6284                                         Attn: Bankruptcy
Houston, TX 77094-0694                              Sioux Falls, SD 57117-6284                          PO Box 901076
                                                                                                        Fort Worth, TX 76101


Amex                                                Bank of America                                     Citi/cbna
xxxxxxxxxxxx6463                                    xxxxxxxxxxxx7219                                    xxxxxxxxxxxx3811
Correspondence/Bankruptcy                           Attn: Bankruptcy                                    Citicorp Credit Services; Attn: Centrali
PO Box 981540                                       PO Box 982234                                       PO Box
El Paso, TX 79998                                   El Paso, TX 79998                                   Kansas City, MO 64195


Amex                                                Bank of America                                     Citi/cbna
xxxxxxxxxxxx6583                                    xxxxxxxxxx8957                                      xxxxxxxxxxxx2013
Correspondence/Bankruptcy                           Attn: Bankruptcy                                    Citicorp Credit Services; Attn: Centrali
PO Box 981540                                       NC4-105-03-14 PO Box 26012                          PO Box
El Paso, TX 79998                                   Greensboro, NC 27420                                Kansas City, MO 64195


Amex                                                Capital One Auto Finance                            Citi/Sears
xxxxxxxxxxxx5833                                    xxxxxxxxxxxxx1001                                   xxxxxxxxxxxx6732
Correspondence/Bankruptcy                           Attn: Bankruptcy                                    Citibank/Centralized Bankruptcy
PO Box 981540                                       PO Box 30285                                        PO Box 790034
El Paso, TX 79998                                   Salt Lake City, UT 84130                            St Louis, MO 63179




                                                               Page 12
    Case 20-43914-mxm13 Doc 22 Filed 01/28/21                 Entered 01/28/21 18:49:07    Page 13 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Citi/Sears                                Conduent/Nelnet Nhlp-iii/tr            Discover Financial
xxxxxxxxxxxx7796                          xxxxxx9861                             xxxxxxxxxxxx6382
Citibank/Centralized Bankruptcy           9/1/19 Conduent ceased all student     Attn: Bankruptcy
PO Box 790034                             loan                                   PO Box 3025
St Louis, MO 63179                        All loans moved to other servicers     New Albany, OH 43054
                                          Utica, NY 13504

Citibank                                  Credit Collection Services             Endurance Fcu Fka Hefc
xxxxxxxxxxxx8371                          xxxxxxx0655                            xxxxxxx0500
Citicorp Credit Srvs/Centralized Bk       725 Canton St.                         703 South 9th Street
dept                                      Norwood, MA 02062                      Duncan, OK 73533
PO Box 790034
St Louis, MO 63179

Citibank/Best Buy                         Denton County Tax Assessor             Enigma Properties c/o Daniel Peters
xxxxxxxxxxxx5135                          xx3023                                 6440 N. Central Expwy Ste 618
Citicorp Credit Srvs/Centralized Bk       PO Box 90223                           Dallas, TX 75206
dept                                      Denton, TX 76202
PO Box 790034
St Louis, MO 63179

Citibank/The Home Depot                   Denton County Tax Assessor             Enigma Properties c/o Daniel Peters
xxxxxxxxxxxx8937                          xx5841                                 6440 N. Central Expwy, Ste 618
Citicorp Credit Srvs/Centralized Bk       PO Box 90223                           Dallas, TX 75206
dept                                      Denton, TX 76202
PO Box 790034
St Louis, MO 63179

Comenity Bank / The Limited               Denton County Tax Assessor             Enigma Properties LLC c/o Dan Peters
xxxxxxxxxxx2986                           xx5840                                 6440 N. Central Expwy Ste 618
Attn: Bankruptcy                          PO Box 90223                           Dallas, TX 75206
PO Box 182125Columbus                     Denton, TX 76202
Columbus, OH 43218


Comenity Bank/Buckle                      Denton County Tax Assessor             First Data
xxxxxxxxxxxx9793                          xx3022                                 xxxxxxxx6000
Attn: Bankruptcy                          PO Box 90223                           5565 Glenridge Connector NE
PO Box 182125Columbus                     Denton, TX 76202                       Ste 2000
Columbus, OH 43218                                                               Atlanta, GA 30342


Comenity Bank/Express                     Diamond Banc 2 LLC                     Gatestone
xxxxxxxxxxx3895                           x0674                                  xx-xxxxx0024
Attn: Bankruptcy                          1021 East Broadway Ste. A              1000 N. West Street Ste. 1200
PO Box 182125                             Columbia, MO 65201                     Wilmington, DE 19801
Columbus, OH 43218


Comenity Bank/Victoria Secret             Diamond Banc 2 LLC                     Geico
xxxxxxxxxxxx0533                          x0974                                  One Gercl Central
Attn: Bankruptcy                          1021 East Broadway Ste. A              Macon, GA 31296
PO Box 182125                             Columbia, MO 65201
Columbus, OH 43218




                                                   Page 13
    Case 20-43914-mxm13 Doc 22 Filed 01/28/21                   Entered 01/28/21 18:49:07    Page 14 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Gexa Energy                               NTTA                                     Synchrony Bank/ JC Penneys
Attn: Bankruptcy Dept.                    xxxxx6385                                xxxxxxxxxxxx8557
20455 State Hwy 249 Ste 200               PO Box 660244                            Attn: Bankruptcy
Houston, TX 77070                         Dallas, TX 75266-0244                    PO Box 965064
                                                                                   Orlando, FL 32896


La Capital Federal Cr                     Pam Bassel                               Synchrony Bank/Bass Pro
xxxxx2501                                 7001 Blvd 26, Suite 150                  xxxxxxxxxxxx4922
660 Laurel St                             North Richland Hills, TX 76180           Attn: Bankruptcy
Baton Rouge, LA 70821                                                              PO Box 965060
                                                                                   Orlando, FL 32896


Midland Credit Management                 Simmons Bank                             Synchrony Bank/Care Credit
xxxx-xxxx-xxxx-7759                       xxxx8828                                 xxxxxxxxxxxx7292
2365 Northside Drive Ste. 300             Attn: Bankruptcy                         Attn: Bankruptcy Dept
San Diego, CA 92108                       PO Box 7009                              PO Box 965064
                                          Pine Bluff, AR 71611                     Orlando, FL 32896


Midlandstbk/greensky                      Snap On Crdt                             Synchrony Bank/Chevron
xxxxxxxxxxxx1120                          xxxxx7649                                xxxxxxxxxxxx7956
1797 Ne Expressway                        950 Technology Way                       Attn: Bankruptcy Dept
Atlanta, GA 30329                         Suite 301                                PO Box 965060
                                          Libertyville, IL 60048                   Orlando, FL 32896


Mobility Credit Union                     Syncb/discount Tire                      Synchrony Bank/Cost Plus World
xxxxxxxxx0001                             xxxxxxxx3871                             Market
Po Box 630428                             Attn: Bankruptcy                         xxxxxxxx0241
Irving, TX 75063                          PO Box 965060                            Attn: Bankruptcy
                                          Orlando, FL 32896                        PO Box 965060
                                                                                   Orlando, FL 32896

Nelnet                                    Syncb/mohawk Color Ctr                   Synchrony Bank/Cost Plus World
xxxxx2069                                 xxxxxxxx1706                             Market
Attn: Bankruptcy Claims                   Attn: Bankruptcy                         xxxxxxxx0278
PO Box 82505                              PO Box 965060                            Attn: Bankruptcy
Lincoln, NE 68501                         Orlando, FL 32896                        PO Box 965060
                                                                                   Orlando, FL 32896

Nelnet                                    Syncb/Rooms To Go                        Synchrony Bank/Gap
xxxxx1969                                 xxxxxxxxxxxx9389                         xxxxxxxx0396
Attn: Bankruptcy Claims                   Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 82505                              PO Box 965060                            PO Box 965060
Lincoln, NE 68501                         Orlando, FL 32896                        Orlando, FL 32896


NTTA                                      Synchrony Bank                           Synchrony Bank/Lowes
xxxxx4766                                 xxxxxxxxxxxx1212                         xxxxxxxxxxxx3769
PO Box 660244                             Attn: Bankruptcy                         Attn: Bankruptcy
Dallas, TX 75266-0244                     PO Box 965060                            PO Box 965060
                                          Orlando, FL 32896                        Orlando, FL 32896




                                                    Page 14
    Case 20-43914-mxm13 Doc 22 Filed 01/28/21                Entered 01/28/21 18:49:07   Page 15 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef

Synchrony Bank/Sams                       US Anesthesia Partners
xxxxxxxxxxxx1467                          PO Box 830913
Attn: Bankruptcy                          Birmingham, AL 35283-0913
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Sams                       Wells Fargo Bank NA
xxxxxxxxxxxx4428                          xxxxxxxxxxxx9630
Attn: Bankruptcy                          MAC F8234F-02F
PO Box 965060                             PO Box 10438
Orlando, FL 32896                         Des Moines, IA 50306


Synchrony Bank/Sams Club                  Wells Fargo Home Mortgage
xxxxxxxxxxxx1560                          xxxxxxxxx7768
Attn: Bankruptcy Dept                     Attn: Written
PO Box 965060                             Correspondence/Bankruptcy
Orlando, FL 32896                         MAC#2302-04E POB 10335
                                          Des Moines, IA 50306

Synchrony Bank/Sams Club                  Wells Fargo-pl&l
xxxxxxxxxxxx0775                          xxxxxx0102
Attn: Bankruptcy Dept                     MAX F8234F-02F
PO Box 965060                             PO Box 10438
Orlando, FL 32896                         Des Moines, IA 50306


Synchrony Bank/Sams Club                  William Ochiltree
xxxxxxxxxxxx3708                          5023 SW 8th Court
Attn: Bankruptcy Dept                     Cape Coral, FL 33914
PO Box 965060
Orlando, FL 32896


Synerprise Consulting Services, Inc       Yourcommcu
xxxx5998                                  xxxxxx2601
Attn: Bankruptcy                          Po Box 630428
5651 Broadmoor                            Irving, TX 75063
Mission, KS 66202


The Pritchard Law Firm
1244 Southridge Ct, #102 A
Hurst, TX 76053




United Collection Bureau
xxxx-xxxx-xxxx-6732
5260 South Wyck Blvd. Ste 206
Toledo, OH 43614-0190




                                                   Page 15
     Case 20-43914-mxm13 Doc 22 Filed 01/28/21                                Entered 01/28/21 18:49:07                         Page 16 of 21
Leinart Law Firm
10670 N Central Expwy
Suite 320
Dallas, TX 75231

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Carroll James LeBouef, III                  xxx-xx-5878      §      CASE NO: 20-43914-mxm-13
       2130 Shoreline Drive                                         §
       Flower Mound, TX 75022                                       §
                                                                    §
                                                                    §

        Challis Lee LeBouef                        xxx-xx-3862
        2130 Shoreline Drive
        Flower Mound, TX 75022




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        1/28/2021
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward
 Trustee Percentage Fee                                                                            $49.50                           See below*
 Filing Fee                                                                                         $0.00                           See below*
 Noticing Fee                                                                                      $88.20                           See below*
 Subtotal Expenses/Fees                                                                           $142.70                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                         $357.30                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Mobility Credit Union                2014 Land Rover Range Rover Sport $14,602.00            $14,602.00           1.25%                $182.53

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $182.53

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Wells Fargo Home Mortgage            2130 Shoreline Drive Flower Mound, TX 3/1/21
                                                                            75022            $100,859.11      $260,711.00              $1,437.16

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,437.16

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount



Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 20-43914-mxm13 Doc 22 Filed 01/28/21                               Entered 01/28/21 18:49:07               Page 17 of 21
Case No:     20-43914-mxm-13
Debtor(s):   Carroll James LeBouef, III
             Challis Lee LeBouef


                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $182.53
      Debtor's Attorney, per mo:                                                                                              $174.77
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                $1,437.16
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                       $182.53
      Debtor's Attorney, per mo:                                                                       See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                              $0.00

*Monthly Schedule

                                Account       Trustee                                   Subtotal                              Available
                    Plan        Balance    Percentage        Filing     Noticing      Expenses/                  Available           for
   Month         Payment        Reserve           Fee        Fees         Fees            Fees      Available     for APD      Attorney
      1         $500.00            $5.00     $49.50         $0.00        $88.20         $142.70     $357.30      $182.53      $174.77
      2        $2,300.00                    $230.00                                     $230.00    $2,070.00    $1,619.69     $450.31
      3        $4,225.00                    $422.50                                     $422.50    $3,802.50    $1,619.69    $1,574.92


 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         1/28/2021

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 20-43914-mxm13 Doc 22 Filed 01/28/21                        Entered 01/28/21 18:49:07               Page 18 of 21


                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

  IN RE:    Carroll James LeBouef, III                                              CASE NO.     20-43914-mxm-13
            Challis Lee LeBouef
                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      1/28/2021                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


1st Natl B                                       Bank of America                                   Chase Auto Finance
3801 Fairway Blvd                                Attn: Bankruptcy                                  Attn: Bankruptcy
Wichita Falls, TX 76310                          PO Box 982234                                     PO Box 901076
                                                 El Paso, TX 79998                                 Fort Worth, TX 76101



Advancial                                        Bank of America                                   Citi/cbna
1845 Woodall Rodgers Freeway                     Attn: Bankruptcy                                  Citicorp Credit Services; Attn: Centrali
Suite 1300                                       NC4-105-03-14 PO Box 26012                        PO Box
Dallas, TX 75201                                 Greensboro, NC 27420                              Kansas City, MO 64195



AFJ Systems Inc                                  Capital One Auto Finance                          Citi/Sears
PO Box 940694                                    Attn: Bankruptcy                                  Citibank/Centralized Bankruptcy
Houston, TX 77094-0694                           PO Box 30285                                      PO Box 790034
                                                 Salt Lake City, UT 84130                          St Louis, MO 63179



Amex                                             Carroll James LeBouef, III                        Citibank
Correspondence/Bankruptcy                        2130 Shoreline Drive                              Citicorp Credit Srvs/Centralized Bk dept
PO Box 981540                                    Flower Mound, TX 75022                            PO Box 790034
El Paso, TX 79998                                                                                  St Louis, MO 63179



ARSI                                             Carter Federal Credit Union                       Citibank/Best Buy
555 St. Charles Drive                            Attn: Bankruptcy                                  Citicorp Credit Srvs/Centralized Bk dept
Thousand Oaks, CA 91360                          6885 Bert Kouns                                   PO Box 790034
                                                 Shreveport, LA 71129                              St Louis, MO 63179



AT&T Universal                                   Challis Lee LeBouef                               Citibank/The Home Depot
PO Box 6284                                      2130 Shoreline Drive                              Citicorp Credit Srvs/Centralized Bk dept
Sioux Falls, SD 57117-6284                       Flower Mound, TX 75022                            PO Box 790034
                                                                                                   St Louis, MO 63179
      Case 20-43914-mxm13 Doc 22 Filed 01/28/21                    Entered 01/28/21 18:49:07         Page 19 of 21


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:   Carroll James LeBouef, III                                       CASE NO.   20-43914-mxm-13
           Challis Lee LeBouef
                                                                           CHAPTER     13

                                               Certificate of Service
                                                (Continuation Sheet #1)

Comenity Bank / The Limited                  Diamond Banc 2 LLC                         Gatestone
Attn: Bankruptcy                             1021 East Broadway Ste. A                  1000 N. West Street Ste. 1200
PO Box 182125Columbus                        Columbia, MO 65201                         Wilmington, DE 19801
Columbus, OH 43218



Comenity Bank/Buckle                         Discover Financial                         Geico
Attn: Bankruptcy                             Attn: Bankruptcy                           One Gercl Central
PO Box 182125Columbus                        PO Box 3025                                Macon, GA 31296
Columbus, OH 43218                           New Albany, OH 43054



Comenity Bank/Express                        Endurance Fcu Fka Hefc                     Gexa Energy
Attn: Bankruptcy                             703 South 9th Street                       Attn: Bankruptcy Dept.
PO Box 182125                                Duncan, OK 73533                           20455 State Hwy 249 Ste 200
Columbus, OH 43218                                                                      Houston, TX 77070



Comenity Bank/Victoria Secret                Enigma Properties c/o Daniel Peters        La Capital Federal Cr
Attn: Bankruptcy                             6440 N. Central Expwy Ste 618              660 Laurel St
PO Box 182125                                Dallas, TX 75206                           Baton Rouge, LA 70821
Columbus, OH 43218



Conduent/Nelnet Nhlp-iii/tr                  Enigma Properties c/o Daniel Peters        Leinart Law Firm
9/1/19 Conduent ceased all student           6440 N. Central Expwy, Ste 618             10670 N Central Expwy.
loan                                         Dallas, TX 75206                           Suite 320
All loans moved to other servicers                                                      Dallas, TX 75231
Utica, NY 13504


Credit Collection Services                   Enigma Properties LLC c/o Dan Peters       Midland Credit Management
725 Canton St.                               6440 N. Central Expwy Ste 618              2365 Northside Drive Ste. 300
Norwood, MA 02062                            Dallas, TX 75206                           San Diego, CA 92108




Denton County Tax Assessor                   First Data                                 Midlandstbk/greensky
PO Box 90223                                 5565 Glenridge Connector NE                1797 Ne Expressway
Denton, TX 76202                             Ste 2000                                   Atlanta, GA 30329
                                             Atlanta, GA 30342
      Case 20-43914-mxm13 Doc 22 Filed 01/28/21                   Entered 01/28/21 18:49:07        Page 20 of 21


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:   Carroll James LeBouef, III                                     CASE NO.   20-43914-mxm-13
           Challis Lee LeBouef
                                                                          CHAPTER    13

                                               Certificate of Service
                                               (Continuation Sheet #2)

Mobility Credit Union                        Syncb/mohawk Color Ctr                   Synchrony Bank/Cost Plus World
Po Box 630428                                Attn: Bankruptcy                         Market
Irving, TX 75063                             PO Box 965060                            Attn: Bankruptcy
                                             Orlando, FL 32896                        PO Box 965060
                                                                                      Orlando, FL 32896


Nelnet                                       Syncb/Rooms To Go                        Synchrony Bank/Gap
Attn: Bankruptcy Claims                      Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 82505                                 PO Box 965060                            PO Box 965060
Lincoln, NE 68501                            Orlando, FL 32896                        Orlando, FL 32896



NTTA                                         Synchrony Bank                           Synchrony Bank/Lowes
PO Box 660244                                Attn: Bankruptcy                         Attn: Bankruptcy
Dallas, TX 75266-0244                        PO Box 965060                            PO Box 965060
                                             Orlando, FL 32896                        Orlando, FL 32896



Pam Bassel                                   Synchrony Bank/ JC Penneys               Synchrony Bank/Sams
7001 Blvd 26, Suite 150                      Attn: Bankruptcy                         Attn: Bankruptcy
North Richland Hills, TX 76180               PO Box 965064                            PO Box 965060
                                             Orlando, FL 32896                        Orlando, FL 32896



Simmons Bank                                 Synchrony Bank/Bass Pro                  Synchrony Bank/Sams Club
Attn: Bankruptcy                             Attn: Bankruptcy                         Attn: Bankruptcy Dept
PO Box 7009                                  PO Box 965060                            PO Box 965060
Pine Bluff, AR 71611                         Orlando, FL 32896                        Orlando, FL 32896



Snap On Crdt                                 Synchrony Bank/Care Credit               Synerprise Consulting Services, Inc
950 Technology Way                           Attn: Bankruptcy Dept                    Attn: Bankruptcy
Suite 301                                    PO Box 965064                            5651 Broadmoor
Libertyville, IL 60048                       Orlando, FL 32896                        Mission, KS 66202



Syncb/discount Tire                          Synchrony Bank/Chevron                   The Pritchard Law Firm
Attn: Bankruptcy                             Attn: Bankruptcy Dept                    1244 Southridge Ct, #102 A
PO Box 965060                                PO Box 965060                            Hurst, TX 76053
Orlando, FL 32896                            Orlando, FL 32896
      Case 20-43914-mxm13 Doc 22 Filed 01/28/21                    Entered 01/28/21 18:49:07      Page 21 of 21


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:   Carroll James LeBouef, III                                     CASE NO.   20-43914-mxm-13
           Challis Lee LeBouef
                                                                          CHAPTER    13

                                               Certificate of Service
                                                (Continuation Sheet #3)

United Collection Bureau                     Yourcommcu
5260 South Wyck Blvd. Ste 206                Po Box 630428
Toledo, OH 43614-0190                        Irving, TX 75063




United States Trustee- Northern District
1100 Commerce St, Rm 976
Dallas, TX 75242




US Anesthesia Partners
PO Box 830913
Birmingham, AL 35283-0913




Wells Fargo Bank NA
MAC F8234F-02F
PO Box 10438
Des Moines, IA 50306



Wells Fargo Home Mortgage
Attn: Written
Correspondence/Bankruptcy
MAC#2302-04E POB 10335
Des Moines, IA 50306


Wells Fargo-pl&l
MAX F8234F-02F
PO Box 10438
Des Moines, IA 50306



William Ochiltree
5023 SW 8th Court
Cape Coral, FL 33914
